Exhibit 10.3

 

[NAME]

 

THE MICHAELS COMPANIES, INC.

EQUITY INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

The Michaels Companies, Inc.

8000 Bent Branch Drive

Irving, Texas 75063

 

Attn:       Michael J. Veitenheimer

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he/she has received an award (the “Award”)
of restricted stock from The Michaels Companies, Inc. (the “Company”) under The
Michaels Companies, Inc. Equity Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan; (ii) further acknowledges receipt of a
copy of the Plan as in effect on the date hereof; and (iii) agrees with the
Company as follows:

 

1.              Effective Date.  This Agreement shall take effect as of
                        , 201 , which is the date of grant of the Award.

 

2.              Shares Subject to Award.  The Award consists of
                     shares (the “Shares”) of common stock of the Company
(“Stock”).  The undersigned’s rights to the Shares are subject to the
restrictions described in this Agreement and the Plan (which is incorporated
herein by reference with the same effect as if set forth herein in full) in
addition to such other restrictions, if any, as may be imposed by law.

 

3.              Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.

 

4.              Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

 

5.              Vesting of Shares.  The shares acquired hereunder shall vest in
accordance with the provisions of this Paragraph 5 and applicable provisions of
the Plan, as follows:           Shares on         , 201 ,                Shares
on             , 201 ,              Shares on             , 201 , and
             Shares on             , 201 .  Notwithstanding the foregoing, no
shares shall vest on any vesting date specified above unless the undersigned is
then, and since the date of grant has continuously been, employed by the Company
or its subsidiaries.

 

6.              Forfeiture Risk.  Except as provided in Section 5 above, if the
undersigned ceases to be employed by the Company and its subsidiaries for any
reason, any then outstanding and

 

--------------------------------------------------------------------------------


 

unvested Shares acquired by the undersigned hereunder shall be automatically and
immediately forfeited.  The undersigned hereby (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

7.              Non-Competition/Non-Solicitation.  The undersigned hereby
acknowledges that the Company and its Affiliates have invested and continue to
invest considerable resources in developing Company Information (as defined
below) and trade secrets, and in establishing and maintaining relationships with
customers, employees, and vendors.  The undersigned hereby further acknowledges
that the Award is being furnished to the undersigned as good and valuable
consideration, among other consideration, in exchange for the below covenants,
which are necessary to protect the Company Information, trade secrets, and
goodwill of the Company and its Affiliates:

 

a.                                      Non-Competition.  Undersigned covenants
and agrees that during the undersigned’s Employment and for a period of twelve
(12) months (and such period shall be tolled on a day-to-day basis for each day
during which the undersigned participates in any activity in violation of the
restrictions set forth in this Section 7(a)) following the undersigned’s
termination of Employment, whether such termination occurs at the insistence of
the Company or its Affiliates or the undersigned (for whatever reason), the
undersigned will not, directly or indirectly, alone or in association with
others, anywhere in the Territory, own, manage, operate, control or participate
in the ownership, management, operation or control of, or be connected as an
officer, employee (in a position or at a level similar to or above that
performed by the undersigned during his/her Employment), investor, principal,
joint venturer, shareholder, partner, director, consultant, agent or otherwise
with, or have any financial interest (through stock or other equity ownership,
investment of capital, the lending of money or otherwise) in, any business,
venture or activity that directly or indirectly competes, or is in planning, or
has undertaken any preparation, to compete, with the Business of the Company or
any of its Immediate Affiliates (a “Competitor”), except that nothing contained
in this Section 7(a) shall prevent the undersigned’s wholly passive ownership of
two percent (2%) or less of the equity securities of any Competitor that is a
publicly-traded company.  For purposes of this Section 7(a), the “Business of
the Company or any of its Immediate Affiliates” is that of arts and crafts
specialty retailer providing materials, ideas and education for creative
activities; provided, that the term “Competitor” shall not include any business,
venture or activity whose gross receipts derived from the retail sale of arts
and crafts products (aggregated with the gross receipts derived from the retail
sale of arts and crafts projects of any related business, venture or activity)
are less than ten percent (10%) of the aggregate gross receipts of such
businesses, ventures or activities. For purposes of this Section 7(a), the
“Territory” is comprised of those states within the United States and those
provinces of Canada in which the Company or any of its Immediate Affiliates was
doing business at any time during the undersigned’s Employment, or with respect
to the undersigned’s obligations following his/her termination of Employment the
twelve (12) months immediately preceding undersigned’s termination of
Employment.   For purposes of this Section, “Immediate Affiliates” means those
Affiliates which are one of the following: (i) a direct or indirect subsidiary
of the Company, (ii) a parent to the Company or (iii) a direct or indirect
subsidiary of such a parent.

 

2

--------------------------------------------------------------------------------


 

b.                                      Non-Solicitation. The undersigned
covenants and agrees that during the undersigned’s Employment and for a period
of twelve (12) months (and such period shall be tolled on a day-to-day basis for
each day during which the undersigned participates in any activity in violation
of the restrictions set forth in this Section 7(b)) after the termination of
undersigned’s Employment, whether such termination occurs at the insistence of
the Company or undersigned (for whatever reason), undersigned shall not, and
shall not assist any other person to, (i) hire or solicit for hire any employee
of the Company or any of its Immediate Affiliates or seek to persuade any
employee of the Company or any of its Immediate Affiliates to discontinue
employment or (ii) solicit or encourage any independent contractor providing
services to the Company or any of its Immediate Affiliates to terminate or
diminish its relationship with them; provided, however, that after termination
of the undersigned’s Employment, these restrictions shall apply only with
respect to employees of, and independent contractors providing services to, the
Company or any of its Immediate Affiliates who were such on the date that the
undersigned’s Employment terminated or at any time during the nine (9) months
immediately preceding such termination date.

 

c.                                       Goodwill and Company Information.  The
undersigned acknowledges the importance to the Company and its Affiliates of
protecting their legitimate business interests, including without limitation the
valuable Company Information and goodwill that they have developed or acquired
at considerable expense.  The undersigned acknowledges and agrees that in the
course of the undersigned’s Employment, the undersigned has acquired:
(i) confidential information including without limitation information received
by the Company (or any of its Affiliates) from third parties, under confidential
conditions, (ii) other technical, product, business, financial or development
information from the Company (or any of its Affiliates), the use or disclosure
of which reasonably might be construed to be contrary to the interest of the
Company (or any of its Affiliates), or (iii) any other proprietary information
or data, including but not limited to identities, responsibilities, contact
information, performance and/or compensation levels of employees, costs and
methods of doing business, systems, processes, computer hardware and software,
compilations of information, third-party IT service providers and other Company
or its Affiliates’ vendors, records, sales reports, sales procedures, financial
information, customer requirements and confidential negotiated terms, pricing
techniques, customer lists, price lists, information about past, present,
pending and/or planned Company or its Affiliates’ transactions not publically
disclosed and other confidential information which Undersigned may have acquired
during the undersigned’s Employment (hereafter collectively referred to as
“Company Information”) which are owned by the Company or  its Affiliates and
regularly used in the operation of its business, and as to which precautions are
taken to prevent dissemination to persons other than certain directors, officers
and employees and if disclosed, would assist in competition against the Company
or any of its Affiliates.  The undersigned understands and agrees that such
Company Information was and will be disclosed to the undersigned in confidence
and for use only in performing work for the Company or its Affiliates.  The
undersigned understands and agrees that undersigned: (x) will keep such Company
Information confidential at all times, (y) will not disclose or communicate
Company Information to any third party, and (z) will not make use of Company
Information on the undersigned’s own behalf, or on behalf of any third party. 
In view of the nature of the undersigned’s Employment and the nature of Company
Information undersigned receives during the course of the undersigned’s
Employment, the undersigned agrees that any unauthorized disclosure to third
parties of Company Information would cause irreparable damage to the
confidential or trade secret status of Company Information. The undersigned
further acknowledges and agrees that the restrictions on my activities set forth
above are necessary to protect the goodwill, Company Information and other
legitimate interests of the Company and its Affiliates and that the
undersigned’s acceptance of these restrictions is a condition of receipt of the
Award, to which the undersigned would not otherwise be entitled, and the Award
is good and sufficient consideration to support the undersigned’s agreement to
and compliance with these covenants.

 

3

--------------------------------------------------------------------------------


 

d.                                      Remedies.  In the event of a breach or
threatened breach by the undersigned of any of the covenants contained in in
Section 7(a), 7(b) or 7(c):

 

i                                             the undersigned hereby consents
and agrees that any unvested Shares shall be forfeited effective as of the date
of such breach or threatened breach, unless sooner terminated by operation of
another term or condition of this Agreement or the Plan;

 

ii                                          the undersigned hereby consents and
agrees that the Company shall be entitled to a “claw back” of any vested Shares
or the cash value of any vested Shares; and

 

iii                                       the undersigned hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

e.                                       General.  The undersigned agrees that
the above restrictive covenants are completely severable and independent
agreements supported by good and valuable consideration and, as such, shall
survive the termination of this Agreement for whatever reason.  The Company and
undersigned agree that any invalidity or unenforceability of any one or more of
such restrictions on competition shall not render invalid or unenforceable any
remaining restrictive covenants. Should a court of competent jurisdiction
determine that the scope of any provision of this Section 7 is too broad to be
enforced as written, the Company and undersigned intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable.

 

8.              Retention of Certificates.  Any certificates representing
unvested Shares shall be held by the Company.  If unvested Shares are held in
book entry form, the undersigned agrees that the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof.

 

9.              Effect of Certain Transactions.  In the event of a Change of
Control (as defined in the Stockholders Agreement), all then outstanding and
unvested Shares acquired by the undersigned hereunder shall automatically and
immediately vest.

 

10.       Joinder to Agreements.  The undersigned acknowledges and agrees that
the Shares acquired hereunder will be subject to the Stockholders Agreement and
to the Registration Rights Agreement and the transfer and other restrictions,
rights, and obligations set forth in those agreements.  By executing this
Agreement, the undersigned hereby becomes a party to and bound by the
Stockholders Agreement and the Registration Rights Agreement as a Manager (as
such term is defined in those agreements), without any further action on the
part of the undersigned, the Company or any other Person.

 

4

--------------------------------------------------------------------------------


 

11.       Legend.  Any certificates representing unvested Shares shall be held
by the Company, and any such certificate shall contain a legend substantially in
the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MICHAELS COMPANIES, INC. EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE MICHAELS
COMPANIES, INC.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
THE MICHAELS COMPANIES, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned.  If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

 

12.       Dividends, etc.  The undersigned shall be entitled to (i) receive any
and all dividends or other distributions paid with respect to those Shares of
which he/she is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he/she is the record owner on
the record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited;  and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares other than a normal cash dividend be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.  References in this Agreement
to the Shares shall refer, mutatis mutandis, to any such restricted amounts.

 

13.       Sale of Vested Shares.  The undersigned understands that he/she will
be free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; (iii) applicable requirements of federal and state securities
laws, (iv) the Stockholders Agreement and (v) the Registration Rights Agreement.

 

14.       Certain Tax Matters.  The undersigned expressly acknowledges the
following:

 

a.              The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this Award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.

 

5

--------------------------------------------------------------------------------


 

b.              The award or vesting of the Shares acquired hereunder, and the
payment of dividends with respect to such Shares, may give rise to “wages”
subject to withholding.  The undersigned expressly acknowledges and agrees that
his/her rights hereunder are subject to him/her promptly paying to the Company
all taxes required to be withheld in connection with such award, vesting or
payment. Unless the undersigned elects otherwise, with respect to a particular
vesting date under the Award, the Company shall withhold a number of Shares
otherwise issuable to the undersigned having an aggregate Fair Market Value on
such vesting date equal to the aggregate taxes required to be withheld in
connection with the vesting of the Award (but not in excess of the applicable
minimum statutory withholding rate).  If the undersigned elects not to have
Shares withheld to cover the applicable tax withholding, the undersigned shall
satisfy the applicable tax withholding by such other means as may be acceptable
to the Company in its discretion, including, if the Administrator so determines,
by the delivery of previously acquired Stock (including any Stock previously
acquired hereunder) or by the withholding of amounts from any payments otherwise
owed to the undersigned hereunder or otherwise or by the delivery of cash by the
undersigned to the Company).

 

15.       Governing Law; Jurisdiction.  Notwithstanding anything to the contrary
in the Plan, Section 7 of this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving any effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction, except where preempted by federal law. Both
parties hereby consent and submit to the jurisdiction of the state and federal
courts in Dallas County, Texas in all questions and controversies arising out of
this Agreement.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[NAME]

 

 

 

Dated:                            201 

 

 

 

 

 

The foregoing Restricted Stock

 

 

Award Agreement is hereby accepted:

 

 

 

 

 

THE MICHAELS COMPANIES, INC.

 

 

 

 

 

 

 

 

Michael J. Veitenheimer

 

 

SVP & Secretary

 

 

 

6

--------------------------------------------------------------------------------